COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Ilight Technologies, Inc. v. Clutch City Sports & Entertainment, LP

Appellate case number:     01-12-00574-CV

Trial court case number: 0976645

Trial court:               157th District Court of Harris County

          This Court orders the Harris County District Clerk, or the court reporter if the exhibits are
still in his or her possession, to send the original of the following exhibits, which were admitted
at trial:

           o Plaintiff’s Exhibit 4, Report of Kurt Humphrey

           o Plaintiff’s Exhibits 19, 20, and 21 Original Photos

           o Defendant’s Exhibits 17, 18, 19, 20, 21, 22, 23, 24, 25, 33, 47, 48, 49, 50, 51, 52,
             53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 67, 68, 69, 70, and 71,
             Original Photos

        The Clerk of this Court is directed to cooperate with the district clerk and/or court
reporter to provide for the safekeeping, transportation, and return of such exhibits. See TEX. R.
APP P. 34.6(g)(2).

       The exhibits are due in this Court no later than May 24, 2013.


       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                    Acting individually        Acting for the Court


Date: May 10, 2013